Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 21-31 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Election/Restrictions
Applicants cancel all previous claims and add new claims to different subject matter than previously claimed; thus, the previous Restriction is moot.

Priority
The claims receive a priority date of 02/11/2011 because the priority document filed on that date (US 13/866111) is the first priority document to disclose barcoding adapters in compartments.

Claim Objection
Claims 25 and 28 are objected to because it is missing a period at the end.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
In claim 24, it is unclear how the barcode is unique.  Claim 24 states “each nucleic acid molecule is attached to a unique barcode oligonucleotide.”  The claim fails to state in what way the barcode is unique.  It could be unique to each different nucleic acid molecule (i.e. molecular barcode); each sample from which the nucleic acid originates (i.e. sample barcode); each well or droplet (e.g. compartment barcode); or any other way.  Furthermore, the specification only discloses sample barcodes; and generic barcodes of any sequence (pgs. 32 & 85).  Thus, it is not clear which barcode is meant in claim 24, or how it is unique (e.g. in reference to what).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-31 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by MAY (US 2010/0273219, published 10/28/2020, effective filing date 04/02/2009).
	As to claims 21-31, MAY teaches compartmentalizing single nucleic acids into wells or droplets with amplification reaction mixtures (paras. 0130, 0133), dPCR (i.e. single nucleic acid molecule) amplifying using universal adapter primers that include target specific primer sequences and universal tails and sample barcode primers with sample barcode sequences and universal sequence binding region (Figs. 10, 15, 17, 18 and paras. 0016, 0086, 0132-33), and pooling the amplicons for sequencing (paras. 0002, 0062, for example).
	
Prior Art
The following prior art is also pertinent to single-molecule barcoding: US 20130261196; WO 2012/048341; WO 2012/083225; US 20120208724; US 20120289414; US 2013/0116130.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637